Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2020.07.27
                                                                             15:23:32 -05'00'



                  Centeno v. Illinois Workers’ Compensation Comm’n,
                             2020 IL App (2d) 180815WC



Appellate Court        NELSON CENTENO, Appellant, v. THE ILLINOIS WORKERS’
Caption                COMPENSATION COMMISSION et al. (Minute Men of Illinois,
                       Appellee).



District & No.         Second District, Workers’ Compensation Commission Division
                       No. 2-18-0815WC



Filed                  March 30, 2020



Decision Under         Appeal from the Circuit Court of Kane County, No. 18-MR-15; the
Review                 Hon. Kevin T. Busch, Judge, presiding.



Judgment               Affirmed in part and reversed in part.
                       Cause remanded.


Counsel on             Michael Lulay, of Lulay Law Offices, of Naperville, for appellant.
Appeal
                       Victor P. Shane, of Scopelitis, Garvin, Light, Hanson & Feary, of
                       Chicago, for appellee.
     Panel                     JUSTICE HUDSON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Holdridge and Justices Hoffman, Cavanagh, and
                               Barberis concurred in the judgment and opinion.


                                               OPINION

¶1         Claimant, Nelson Centeno, filed an application for adjustment of claim pursuant to the
      Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2010)), seeking benefits for
      injuries he allegedly sustained on October 7, 2010, while in the employ of respondent, Minute
      Men of Illinois. Following a hearing pursuant to section 19(b) of the Act (820 ILCS 305/19(b)
      (West 2010)), the arbitrator found claimant’s injuries to be compensable and awarded him
      temporary total disability (TTD) benefits, reasonable and necessary medical expenses, and
      prospective medical care. The Illinois Workers’ Compensation Commission (Commission)
      reduced the award of medical expenses but otherwise affirmed and adopted the arbitrator’s
      decision and remanded the matter for further proceedings pursuant to Thomas v. Industrial
      Comm’n, 78 Ill. 2d 327 (1980). On judicial review, the circuit court of Kane County increased
      the weekly TTD rate but otherwise confirmed the Commission’s decision. Claimant filed a
      timely appeal to this court. We affirmed the judgment of the circuit court. Centeno v. Illinois
      Workers’ Compensation Comm’n, 2016 IL App (2d) 150575WC-U (Centeno I).
¶2         While Centeno I was pending in this court, claimant filed a “Petition for an Immediate
      Hearing” pursuant to section 19(b) of the Act (820 ILCS 305/19(b) (West 2016)). At the
      hearing on the section 19(b) petition, respondent elicited testimony from claimant, suggesting
      that he had been employed under two different identities. Thereafter, claimant’s attorney
      requested that the proceeding be bifurcated due to a “breakdown” in the attorney-client
      relationship that made him question whether he could ethically remain as claimant’s counsel.
      The arbitrator granted the request. When the hearing resumed a month later, claimant’s
      attorney announced that he would continue representing claimant but moved to withdraw the
      section 19(b) petition. The arbitrator denied the motion to withdraw and heard additional
      evidence. Ultimately, the arbitrator declined to award claimant any benefits subsequent to the
      first section 19(b) hearing. The Commission affirmed and adopted the decision of the arbitrator
      and remanded the matter for further proceedings pursuant to Thomas, 78 Ill. 2d 327. On judicial
      review, the circuit court confirmed the decision of the Commission. Claimant now appeals,
      arguing that, for various reasons, the Commission’s decision should be reversed. We affirm in
      part, reverse in part, and remand this matter to the Commission for further proceedings.

¶3                                        I. BACKGROUND
¶4        The evidence adduced at claimant’s initial arbitration hearing is set forth fully in this
      court’s decision in Centeno I, 2016 IL App (2d) 150575WC-U. We repeat that evidence here
      only to the extent necessary to provide an understanding of the events leading to this appeal
      and to place into context the issues raised by claimant.
¶5        On November 15, 2010, claimant filed an application for adjustment of claim pursuant to
      the Act, seeking benefits for injuries he allegedly sustained to his left foot, left leg, and back
      on October 7, 2010, while working for respondent. Claimant subsequently filed a petition for

                                                  -2-
     attorney fees and penalties pursuant to sections 16, 19(k), and 19(l) of the Act (820 ILCS
     305/16, 19(k), (l) (West 2010)) and a petition for payment of prior unpaid medical bills and
     prospective medical care pursuant to section 8(a) of the Act (820 ILCS 305/8(a) (West 2010)).
¶6       The matter proceeded to a hearing pursuant to section 19(b) of the Act (820 ILCS 305/19b)
     (West 2010)) on September 7, 2012. The evidence presented at the arbitration hearing
     demonstrated that claimant sustained a fall at work on October 7, 2010. Claimant was
     diagnosed with a left ankle fracture, a sprain of the left knee, and a sprain/strain of the lumbar
     spine. Claimant sought treatment for his injuries from various medical professionals, including
     Dr. David Freeland (a chiropractor with West Chicago Chiropractic), Dr. Howard Freedberg
     (an orthopedic surgeon who mainly treated claimant’s left lower extremity), and Dr. Thomas
     McNally (an orthopedic surgeon who treated claimant’s back). On October 24, 2011, Dr.
     Freedberg released claimant from his care with light-duty restrictions relative to the left ankle
     injury. Thereafter, claimant continued to treat for his back with Dr. McNally, who determined
     that claimant’s back injury rendered him medically unable to work. Following the failure of
     conservative treatment, Dr. McNally recommended claimant undergo a lumbar discogram and
     possible fusion surgery.
¶7       At respondent’s request, claimant underwent an independent medical examination by Dr.
     G. Claud Miller, an orthopedic surgeon. Dr. Miller diagnosed low-back pain, most likely
     secondary to degenerative disc disease. Dr. Miller opined that while claimant may have
     suffered a lumbar sprain as a result of the work accident, the sprain should have resolved within
     two or three weeks and there was insufficient evidence to substantiate a causal relationship
     between claimant’s current condition of ill-being of his back and the work accident. Based on
     Dr. Miller’s evaluation, respondent disputed whether claimant’s low-back injury was causally
     related to the work accident. Respondent subsequently notified claimant by letter that because
     he had been released from treatment for his left ankle injury and the back injury was disputed,
     it would cease paying TTD benefits after November 3, 2011. Respondent also submitted
     claimant’s chiropractic treatment to a clinical peer report and utilization review by Dr. Reese
     Polesky, an orthopedic surgeon. Dr. Polesky opined that only six sessions of chiropractic
     treatment were appropriate.
¶8       Based on the foregoing evidence, the arbitrator found that claimant sustained accidental
     injuries arising out of and in the course of his employment and that his conditions of ill-being
     (including his back) were causally related to the accident. The arbitrator awarded claimant
     TTD benefits of $319 per week for 1001/7 weeks, from October 8, 2010, through September 7,
     2012. The arbitrator also awarded claimant $97,243.01 as reasonable and necessary medical
     expenses and found that claimant was entitled to prospective medical care prescribed by Dr.
     McNally, “including the discogram and the fusion surgery should Dr. McNally still deem it
     recommended after the discogram, and any treatment that is reasonable and necessary to
     recover from the surgery.” The arbitrator denied claimant’s request for attorney fees and
     penalties, concluding that a legitimate dispute existed with respect to the severity of claimant’s
     low-back condition of ill-being and any treatment associated therewith.
¶9       Both parties sought review of the arbitrator’s decision before the Commission. The
     Commission modified the arbitrator’s decision by reducing claimant’s award of medical
     expenses to $66,781.33, based upon its finding that only his six initial visits to the chiropractor
     for low-back treatment were reasonable and necessary. The Commission otherwise affirmed
     and adopted the arbitrator’s decision and remanded the matter for further proceedings pursuant

                                                  -3-
       to Thomas, 78 Ill. 2d 327. Both parties filed timely petitions for judicial review in the circuit
       court of Kane County. The circuit court increased the weekly TTD rate but otherwise
       confirmed the Commission’s decision. Claimant filed a timely appeal to this court, challenging
       only those portions of the Commission’s decision reducing his medical expenses and affirming
       the arbitrator’s denial of attorney fees and penalties. In an order dated June 21, 2016, this court
       affirmed the judgment of the circuit court. Centeno I, 2016 IL App (2d) 150575WC-U.
¶ 10        While Centeno I was pending in this court, claimant filed a “Petition for an Immediate
       Hearing” pursuant to section 19(b) of the Act (820 ILCS 305/19(b) (West 2014)). A hearing
       on the petition commenced on December 21, 2015, before Arbitrator Carolyn Doherty. At the
       beginning of the hearing, claimant indicated that he was seeking TTD benefits and medical
       expenses incurred since the date of the first section 19(b) hearing, unpaid TTD benefits and
       medical expenses awarded at the first section 19(b) hearing, prospective medical care ordered
       at the first section 19(b) hearing but not yet authorized by respondent, attorney fees pursuant
       to section 16 of the Act (820 ILCS 305/16 (West 2014)), and penalties pursuant to sections
       19(k) and 19(l) of the Act (820 ILCS 305/19(k), (l) (West 2014)). Respondent disputed that
       there was a causal connection between claimant’s work accident and his “condition of ill-being
       subsequent to the issuance of the prior decision.”
¶ 11        At the hearing, claimant testified that he suffers back pain “all of the time” and rated the
       discomfort at 8 on a 10-point scale. Claimant denied sustaining any new accidents or injuries
       to his body since the incident in October 2010 and testified that he has not worked since the
       first arbitration hearing. Claimant testified that his last treatment with Dr. McNally prior to the
       first section 19(b) hearing was on December 22, 2011. Claimant did not see Dr. McNally again
       until April 3, 2014. Thereafter, claimant saw Dr. McNally in June 2014 and August 2015. Dr.
       McNally continued to recommend a discogram and surgery for claimant’s back. However,
       respondent refused to pay for these procedures. Claimant indicated that he would like to
       proceed with the procedures recommended by Dr. McNally. Claimant further testified that
       respondent has not paid for any medical care incurred before or after the first section 19(b)
       hearing.
¶ 12        On cross-examination, claimant denied applying for work with any employer in the last
       five years. Claimant explained that he has been incapable of work since his accident date of
       October 7, 2010, due to the injuries to his back, ankle, and leg. Claimant noted that while Dr.
       Freedberg released him to return to light duty with regard to his ankle injury, he remained off
       work due to his back problems.
¶ 13        On further cross-examination, claimant was asked if he ever applied for a position with
       Countywide Landscaping (Countywide). Claimant responded that he worked for Countywide
       before he sustained the work injury at issue. However, he denied working for Countywide after
       October 2010. Respondent showed claimant a job application for Countywide dated May 13,
       2013. Claimant admitted that the social security number on the application was his, but he
       could not recall if he lived at the address listed on the application. In addition, he denied that
       the signature on the application was his. Respondent also showed claimant a W-2 wage
       statement for 2013 from Countywide with the name “Nelson Centeno” and claimant’s social
       security number. Claimant denied seeing or receiving the W-2. Claimant also denied using any
       name other than “Nelson Centeno.” He testified that “Nelson Centeno” has been his “real
       name” since he has been in Illinois. He denied identifying as an individual named “Roberto
       Morales” or knowing an individual with that name. Claimant stated that he did not remember

                                                    -4-
       being arrested by a West Chicago police officer in 2014 or being charged with identity theft
       and forgery.
¶ 14       Claimant testified that his current address is “425 Harrison” and that he was living at that
       address on September 3, 2014. Respondent showed claimant an application for adjustment of
       claim filed on September 3, 2014, for an accident on August 7, 2014, under the name “Roberto
       Morales.” Claimant denied filing the application for adjustment of claim. Claimant
       acknowledged that the address on the application was his but stated that the building is a duplex
       and he did not know if someone named “Roberto Morales” lived in the building’s other unit.
¶ 15       Claimant denied living at other addresses mentioned by respondent, including an address
       on South Kings Court in West Chicago, Illinois, or on Pricilla Street in Bridgeport,
       Connecticut. Respondent showed claimant an IRS notice from 2007 sent to an address in
       Connecticut. Claimant acknowledged that the notice listed his name and Social Security
       number. However, he denied ever being in Connecticut. Claimant did admit to securing a
       Michigan driver’s license with a picture of himself under the name of “Nelson Centeno,” which
       was issued on November 9, 2012, and had an expiration date of November 10, 2016. After
       being shown a United States Resident Card issued on November 24, 2011, with the name of
       “Roberto Morales,” claimant denied the photo on the document was him.
¶ 16       Following claimant’s testimony, his attorney, Michael Lulay, stated he had no additional
       witnesses but reserved the right to recall claimant in rebuttal. Respondent’s attorney informed
       the arbitrator that he had two witnesses to call, including Detective John Zurick of the West
       Chicago Police Department. Before respondent’s attorney could call Zurick, Lulay made the
       following statement:
               “[T]here’s been a breakdown in my relationship with my client in that there’s a to
               continue to represent this gentlemen, he may be going to discharge me and, therefore,
               I would like an opportunity to resolve that difference and come back before we put on
               anything.”
       Respondent’s attorney objected, noting that the parties were “halfway” through the case and
       he wanted to present witnesses to challenge claimant’s credibility. The arbitrator asked Lulay
       if he was asking to withdraw. Lulay responded:
                   “I am not. It’s not my intention myself to withdraw although that might become a
               necessity. At this juncture, it’s been expressed to me that there is—well, I can’t actually
               say what’s been expressed to me about the reasons that he might not want me to
               continue. But it is in fact a case that ethically I am precluded and this is not the kind of
               ethical dilemma that I’m allowed to waive and while I certainly understand sometime
               these ethical dilemmas can cause a lack of courtesies and convenience, it’s not
               something that can be helped in this situation.
                   And I am only asking for another date to finish this if at all while I’m in the case if
               I remain in the case. Obviously if I don’t, then whatever other counselor comes in and
               takes the position, you’ll rule on at that time.
                   But at this juncture I’m not ethically in a position to continue to represent someone
               who has expressed to me what they have.”
       After further discussion, the arbitrator granted Lulay’s motion and continued the matter.
¶ 17       The hearing resumed on January 25, 2016. Although claimant did not attend the hearing,
       Lulay did appear and informed the arbitrator that he had agreed to continue representing

                                                    -5-
       claimant. Lulay then moved to withdraw claimant’s section 19(b) petition. Respondent’s
       attorney opposed the motion. The arbitrator denied the motion to withdraw, noting that the sole
       purpose of the bifurcation was to allow Lulay to resolve ethical issues and that a withdrawal
       would prejudice respondent.
¶ 18       Thereafter, respondent called two witnesses, Zurick and Rhonda Sitterly. Zurick, a
       detective with the West Chicago Police Department, testified that he was assigned to
       investigate a report of identity theft involving the name “Nelson Centeno.” To this end, in
       February 2014, Zurick learned that an individual with that name was employed at Countywide.
       Zurick personally spoke with the individual at a Countywide job site. Zurick testified that the
       individual admitted to purchasing the name “Nelson Centeno” and a Social Security card with
       a fraudulent number. During an interview at the police station, the individual admitted that his
       name was “Roberto Morales.” Zurick was present at the December 21, 2015, hearing and
       testified that the individual who appeared as claimant at that hearing was known to him as both
       “Roberto Morales” and “Nelson Centeno.”
¶ 19       Sitterly testified that she has been the office manager for Countywide since 2011. In her
       capacity as office manager, Sitterly is responsible for the company’s personnel records. Sitterly
       testified that, at any given time, Countywide employees 30 individuals. Sitterly testified that
       an individual by the name of “Nelson Centeno” worked for Countywide. Sitterly testified that
       in the normal course of business, Countywide keeps a wage ledger detailing payments made
       to each employee. Sitterly identified respondent’s exhibit No. 9 as the wage ledger for “Nelson
       Centeno.” Sitterly testified that the wage ledger reflects pay dates to “Nelson Centeno” in 2006,
       2007, 2008, 2013, and 2014.
¶ 20       Sitterly testified that in February 2014, Centeno asked her to change the name on his payroll
       checks to “Roberto Morales.” Sitterly responded that she could not “do that legally unless [she]
       had something telling [her] that’s who he was.” About two weeks later, Centeno returned and
       handed Sitterly two documents, a “resident card” and a Social Security card, both with the
       name “Roberto Morales.” Sitterly identified respondent’s exhibit No. 6 as the documents
       Centeno brought to her. Sitterly testified that the wage ledger reflects pay dates to “Roberto
       Morales” for 2006, 2007, 2008, 2009, 2010, and 2014. Sitterly acknowledged that because she
       did not start working for Countywide until 2011, she is not sure what happened between the
       years 2010 and 2014 or whether the “Roberto Morales” who worked for Countywide in 2014
       was the same “Roberto Morales” who worked for the business prior to 2014.
¶ 21       Sitterly also testified about a letter she wrote on May 27, 2015, informing the child support
       enforcement services division in Connecticut of a change in identity from “Nelson Centeno”
       to “Roberto Morales.” She further indicated in the letter, as well as her testimony, that after
       Centeno’s name change to Morales, he filed an application for adjustment of claim with the
       Commission against Countywide. The application for adjustment of claim alleged that Morales
       sustained injuries to his back and legs from a lifting accident on August 7, 2014. Following
       Sitterly’s testimony, the parties rested.
¶ 22       On March 23, 2016, the arbitrator issued a decision denying claimant all relief requested.
       The arbitrator first addressed whether claimant had established a causal connection between
       his employment with respondent and his condition of ill-being subsequent to the first section
       19(b) hearing in September 2012. The arbitrator noted that claimant sought no new or
       additional treatment subsequent to the first section 19(b) hearing for his left ankle or leg.
       Regarding claimant’s back, the arbitrator observed that there was a gap of more than two years

                                                   -6-
       between when claimant sought treatment with Dr. McNally in December 2011 and he next
       sought treatment with Dr. McNally in April 2014. The arbitrator concluded that this gap in
       treatment was “detrimental” to claimant’s claim of continued causal connection between his
       October 2010 work injury and his low-back condition, as well as any claim for medical
       expenses incurred after the September 2012 hearing. The arbitrator declined to make any new
       findings on the issue of prospective medical care “based on the substantially similar treatment
       options presented by Dr. McNally in 2011 and 2014.” Based on the significant gap in treatment
       between 2011 and 2014, the arbitrator also found that claimant was temporarily totally disabled
       only through September 7, 2012, the date of the first section 19(b) hearing. In finding no further
       period of temporary total disability, the arbitrator additionally noted that “substantial evidence
       was presented which places great doubt on [claimant’s] claimed inability to work during his
       currently claimed period of TTD commencing 9/7/12 through the present.” With respect to the
       issue of attorney fees and penalties, the arbitrator found that respondent’s conduct “in the
       delayed or failed payment of TTD ordered in the first 19(b) trial” was not so unreasonable or
       vexatious as to justify the imposition of attorney fees or penalties under sections 16, 19(k), or
       19(l) of the Act. Finally, the arbitrator found it premature to address claimant’s request for
       attorney fees and penalties stemming from respondent’s failure to pay previously awarded
       medical expenses given the then-pending appeal of Centeno I in this court.
¶ 23       Claimant sought review of the arbitrator’s decision before the Commission. On December
       15, 2017, the Commission issued a decision and opinion on review, affirming and adopting the
       decision of the arbitrator and remanding the matter for further proceedings pursuant to Thomas,
       78 Ill. 2d 327. The Commission began its analysis with the following statement:
                    “After reviewing the record, the Commission is compelled to comment on the
                disingenuous actions of the Petitioner Nelson Centeno a/k/a Roberto Morales. Centeno
                filed a second claim under the name Roberto Morales (14 WC 29803). During the
                arbitration hearing on that claim, Petitioner Morales admitted that he used the stolen
                identity of Nelson Centeno. Because of this admission, these two cases are so
                inextricably intertwined that the transcript in Morales and the transcript in Centeno
                must be considered together. The Commission, therefore, amends the Application for
                Adjustment of Claimfiled in the Nelson Centeno case and the Application for
                Adjustment of Claim filed in the Roberto Morales case, sua sponte, to reflect the name
                Nelson Centeno a/k/a Roberto Morales. The Commission further attaches to its
                Decision the Arbitrator’s Decision and considers the transcript from the Roberto
                Morales case (14 WC 29803) as Commission’s Exhibit 1, so that a reviewing court has
                a full understanding of the dishonest nature of the Petitioner, Nelson Centeno a/k/a
                Roberto Morales.”
       The Commission noted that during oral arguments before it in the case, an attorney with
       Lulay’s office sought enforcement of the first arbitrator’s decision, along with TTD benefits
       and penalties for nonpayment of medical expenses. The Commission, relying on Millennium
       Knickerbocker Hotel v. Illinois Workers’ Compensation Comm’n, 2017 IL App (1st)
       161027WC, noted that the proper venue to seek enforcement of a final award of the
       Commission is in the circuit court pursuant to section 19(g) of the Act (820 ILCS 305/19(g)
       (West 2014)).
¶ 24       In addition, the Commission declined to disturb the arbitrator’s decision not to award
       claimant additional TTD benefits or penalties, observing that during the period claimant

                                                   -7-
       allegedly did not work, he was employed by Countywide under the alias “Roberto Morales”
       and suffered a back injury in August 2014. The Commission concluded its analysis with the
       following remarks:
                  “Not since the Petitioner in Walker v. Illinois Medi-Car, Inc., *** 15 IWCC 629
              Aff’d 2017 IL App (2d) 160368WC-U, has the Commission seen a more prolific liar.
              Nelson Centeno aka Roberto Morales under any nom de plume cannot be believed and
              has no credibility. His conduct in these matters cannot be countenanced.”
¶ 25       On judicial review, the circuit court of Kane County confirmed the decision of the
       Commission. This appeal by claimant ensued.

¶ 26                                          II. ANALYSIS
¶ 27       On appeal, claimant raises the following issues. First, he claims that the Commission’s
       decision is “null and void” because once he moved to withdraw his section 19(b) petition, the
       Commission did not have the power to proceed to hearing and render a decision. Second,
       claimant argues that the Commission’s decision is “null and void” because it exceeded its
       power by “expanding the record on review to include trial transcripts and evidence from
       another case to support its decision.” Third, claimant argues that the Commission’s decision is
       “null and void” because it exceeded its power by “decid[ing] issues that the parties explicitly
       excluded from the hearing by *** stipulation.” Fourth, claimant argues that the Commission
       violated the law-of-the-case doctrine by “erroneously conclud[ing] that it was without
       authority *** to award him the previously awarded medical bills, TTD and prospective
       medical.” Fifth, claimant challenges the Commission’s denial of attorney fees and penalties
       for respondent’s failure to pay the uncontested portion of benefits awarded at the first section
       19(b) hearing. Finally, claimant argues that the Commission erred in denying his request for
       medical expenses and TTD benefits relative to his back condition subsequent to the first section
       19(b) hearing. We address each contention in turn.

¶ 28                                     A. Motion to Withdraw
¶ 29       Claimant first argues that the Commission decision is “null and void” because once he
       “withdrew” his section 19(b) petition, the Commission did not have the power to proceed to a
       hearing and render a decision. We find this issue forfeited because, although claimant filed a
       petition for review of the arbitrator’s decision with the Commission indicating that he took
       exception to the Commission’s “jurisdiction,” he omitted any discussion of this issue in the
       statement of exceptions and supporting brief he subsequently submitted to the Commission.
       See R.D. Masonry, Inc. v. Industrial Comm’n, 215 Ill. 2d 397, 414 (2005) (“Arguments not
       raised before the Commission are waived on appeal.”); Pietrzak v. Industrial Comm’n, 329 Ill.
       App. 3d 828, 832 (2002) (same). Claimant nevertheless insists that this issue is one of subject
       matter jurisdiction that cannot be waived. See Eschbaugh v. Industrial Comm’n, 286 Ill. App.
       3d 963, 967-68 (1996). Forfeiture aside, however, we find no merit to claimant’s argument.
¶ 30       Referring to section 7020.80 of the rules governing practice before the Commission (50 Ill.
       Adm. Code 7020.80 (2014)), claimant asserts:
               “[T]he Commission had no power to force [him] to seek relief under Section 19(b) nor
               to force him to pursue such a petition after he wishes to abandon it, because [section
               7020.80] prescribes a procedure that only [claimant] can perform and one that requires


                                                  -8-
                he use a special form, served in a special manner and that contains certain information.
                50 Ill. Admin. Code [sic]. Once [claimant] withdrew that which is required by Rule
                7020.80, no relief under section 19(b) is allowed by the Commissions [sic] own rule.”
       Initially, we note that section 7020.80 no longer exists. It was recodified as section 9020.80
       effective June 29, 2015. 39 Ill. Reg. 9603 (eff. June 29, 2015). Like its predecessor, however,
       section 9020.80 governs petitions for immediate hearings. 50 Ill. Adm. Code 9020.80 (2016).
       Relevant here, the rule sets forth the information that must be included in a petition for
       immediate hearing under section 19(b), the time allowed for filing a response to the petition,
       and the circumstances under which the case may proceed to a formal hearing. 50 Ill. Adm.
       Code 9020.80(a) (2016). We read nothing in the rule pertaining to a request to withdraw a
       section 19(b) petition for immediate hearing.
¶ 31       Claimant also directs us to two cases in support of his position: Thomas, 78 Ill. 2d 327, and
       Millennium Knickerbocker Hotel, 2017 IL App (1st) 161027WC. In Thomas, the supreme court
       held that the arbitrator (whose decision was subsequently affirmed by the Commission) erred
       in entering a finding on permanent disability where the relief requested in the employee’s
       petition for immediate hearing was limited to the issue of temporary total compensation.
       Thomas, 78 Ill. 2d at 333-34. The court concluded that because the issue of permanent
       disability was not presented to the arbitrator, “the finding on this issue is *** null and void.”
       Thomas, 78 Ill. 2d at 334. In Millennium Knickerbocker Hotel, this court held that the
       Commission erred in granting the employee attorney fees under section 16 of the Act (820
       ILCS 305/16 (West 2012)) and penalties under section 19(k) of the Act (820 ILCS 305/19(k)
       (West 2012)) where the employee’s attorney, at the outset of the proceeding, informed the
       commissioner hearing his “Motion to Enforce Contract and Penalties” that “ ‘[t]here are no
       penalties asked for.’ ” Millennium Knickerbocker Hotel, 2017 IL App (1st) 161027WC, ¶ 30.
       These cases in no way support the notion that a party has an absolute right to withdraw a section
       19(b) petition after a hearing on the petition had begun and testimony had been elicited.
¶ 32       Although not cited by either party, we note that section 9020.60(c)(1) of the rules
       governing practice before the Commission provides that “[a]ny party may voluntarily dismiss
       his or her claim or any Petition or motion filed on his or her behalf upon motion signed by the
       party, if unrepresented, or his or her attorney of record.” 50 Ill. Adm. Code 9020.60(c)(1)
       (2016). This provision, however, appears in the part of the Commission’s rules entitled “Pre-
       Arbitration.” As noted, the motion to withdraw in this case was filed after the section 19(b)
       hearing had already begun and claimant’s testimony had been presented. Accordingly, we
       conclude that section 9020.60(c)(1) is not applicable to this case.
¶ 33       In Brewerton Coal Co. v. Industrial Comm’n, 324 Ill. 89 (1926), the supreme court dealt
       with an issue similar to the one presented here. In that case, the arbitrator awarded the employee
       benefits for injuries he sustained while at work. The employer filed a petition for review of the
       arbitrator’s decision, and the Commission scheduled a hearing on the petition for February 19,
       1925. A month prior to the hearing date, the employer filed a written motion to dismiss its
       petition for review. On February 19, 1925, before any other proceedings were had, the
       employer renewed its motion to dismiss its petition for review. Upon the hearing of the motion,
       the parties stipulated that the employee did not file a petition for review of the arbitrator’s
       decision before the Commission and that his failure to seek review was not influenced by the
       employer’s decision to file a petition for review. The Commission denied the employer’s
       motion, proceeded to a hearing (without the employer’s participation), and entered an award

                                                   -9-
       substantially greater than the benefits awarded by the arbitrator. The circuit court confirmed
       the decision of the Commission, and the employer sought leave to appeal from the supreme
       court. As framed by the supreme court, the issue presented on appeal was whether the employer
                “had a legal right to dismiss its petition for review upon the filing of the written motion
                to dismiss prior to the hearing on review, and upon the renewal of the motion at the
                hearing before any other proceedings were had, where it appeared that its action in
                filing its petition for review did not in any way prejudice or influence [the employee],
                or cause him to not file a petition for review.” Brewerton, 324 Ill. at 90.
       Under these circumstances, the supreme court held that the employer “had a right to dismiss
       the petition without the consent of the opposite party.” Brewerton, 324 Ill. at 92.
¶ 34       Brewerton teaches that a party in a proceeding under the Act has the right to dismiss a
       petition, motion, or claim without the consent of the opposing party provided that the request
       to dismiss is made prior to the commencement of the underlying hearing and it does not
       prejudice the opposing party. The issue in this case is different as the motion to withdraw was
       filed after the section 19(b) hearing had already begun and testimony had been presented.
       Under these circumstances, respondent suggests that we apply section 2-1009 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-1009 (West 2016)), which governs the voluntary
       dismissal of a civil action. Section 2-1009(a) of the Code provides that “[t]he plaintiff may, at
       any time before trial or hearing begins, *** dismiss his or her action or any part thereof as to
       any defendant, without prejudice, by order filed in the cause.” 735 ILCS 5/2-1009(a) (West
       2016). After a trial or hearing has begun, a plaintiff may move for a voluntary dismissal under
       section 2-1009 only if the trial court so allows. 735 ILCS 5/2-1009(c) (West 2016); Kilpatrick
       v. First Church of the Nazarene, 177 Ill. App. 3d 83, 86-87 (1988) (noting that once a trial or
       hearing has begun, the right to dismissal is curtailed to prevent a plaintiff from dismissing a
       case if the trial proceedings appear unfavorable). The Code applies to workers’ compensation
       proceedings to the extent that the Act or Commission rules do not regulate a topic. Illinois
       Institute of Technology Research Institute v. Industrial Comm’n, 314 Ill. App. 3d 149, 154
       (2000). As noted above, claimant has not cited, and our research has not found, any provision
       of the Act or the Commission rules that govern voluntary dismissals after an arbitration hearing
       has commenced. The standard of review applicable in assessing a motion to voluntarily dismiss
       an action after a trial or hearing has begun is whether the trial court abused its discretion. Juen
       v. Juen, 12 Ill. App. 3d 284, 287 (1973). An abuse of discretion occurs when the Commission’s
       ruling is arbitrary, fanciful, or unreasonable or where no reasonable person would take the view
       adopted by the Commission. Oliver v. Illinois Workers’ Compensation Comm’n, 2015 IL App
       (1st) 143836WC, ¶ 50.
¶ 35       In this case, claimant filed a petition for immediate hearing pursuant to section 19(b) of the
       Act. A hearing on the petition commenced on December 21, 2015. Claimant was called to
       testify at the hearing. On direct examination, claimant recounted the status of his condition and
       his alleged inability to work. On cross-examination, respondent’s attorney elicited testimony
       from claimant suggesting that he had been working under two separate identities. Thereafter,
       claimant’s attorney moved to bifurcate the proceeding due to a “breakdown” in the attorney-
       client relationship that made him question whether he could ethically remain as claimant’s
       counsel. The arbitrator granted the motion. When the hearing resumed a month later,
       claimant’s attorney announced that he would continue to represent claimant but moved to
       withdraw claimant’s section 19(b) petition. Respondent opposed the motion. The arbitrator

                                                    - 10 -
       denied the motion to withdraw, noting that the sole purpose of the bifurcation was to allow
       claimant’s attorney to resolve ethical issues and that a withdrawal would prejudice respondent.
       Given this record, we find no abuse of discretion in the arbitrator’s decision to deny claimant’s
       motion to withdraw his section 19(b) petition (and the Commission’s tacit approval of that
       ruling) because the motion was clearly filed after the arbitration hearing had commenced and
       respondent would be prejudiced since testimony unfavorable to claimant’s position had been
       elicited. Accordingly, we reject claimant’s argument that the Commission’s decision is “null
       and void” and that he had the absolute right to withdraw his section 19(b) petition after the
       arbitration hearing had commenced and testimony unfavorable to him had been elicited.

¶ 36                                       B. Additional Evidence
¶ 37        Next, claimant argues that the Commission’s decision is “null and void” because it
       exceeded its power by sua sponte “expanding the record on review to include trial transcripts
       and evidence from another case to support its decision.” Specifically, claimant argues that the
       Commission was without authority to consider the transcripts and evidence in the Morales
       case. We find no merit to claimant’s argument.
¶ 38        In support of his position, claimant directs us to section 9040.40(a) of the rules governing
       practice before the Commission (50 Ill. Adm. Code 9040.40(a) (2016)) and Porvaznik v.
       Illinois Workers’ Compensation Comm’n, 2011 IL App (1st) 103850WC-U. We fail to see the
       relevance of section 9040.40(a) to claimant’s argument, as it prohibits the parties (not the
       Commission) from introducing additional evidence on review unless it relates to procedural
       issues relevant to the review process. 50 Ill. Adm. Code 9040.40(a) (2016); see also 820 ILCS
       305/19(e) (West 2016) (providing that in all cases in which a hearing before the arbitrator is
       held after December 18, 1989, no additional evidence shall be introduced by the parties before
       the Commission on review). Moreover, to the extent that Porvaznik is relevant, we decline to
       consider it as it is an unpublished order filed pursuant to Illinois Supreme Court Rule 23(e)(1)
       (eff. Apr. 1, 2018) and may not be cited as precedent except in limited circumstances, none of
       which are applicable here. Voris v. Voris, 2011 IL App (1st) 103814, ¶ 17.
¶ 39        Claimant also argues that any action taken by the Commission that is not specifically
       authorized by statute is beyond the scope of the agency’s jurisdiction. See Cassens Transport
       Co. v. Industrial Comm’n, 218 Ill. 2d 519, 525 (2006). Claimant asserts that there is no
       authority for the Commission to sua sponte “expand” the record to consider the transcripts and
       evidence presented in another case. Here, however, we find that the Commission properly took
       judicial notice of the Morales case. See City of Rockford v. Industrial Comm’n, 69 Ill. 2d 597,
       604 (1978) (allowing Commission to take judicial notice of municipal ordinances); Setzekorn
       v. Industrial Comm’n, 353 Ill. App. 3d 1049, 1054 (2004) (noting that the Commission tacitly
       took judicial notice of the Federal Register). Illinois courts recognize that documents
       containing readily verifiable facts from sources of indisputable accuracy may be judicially
       noticed if doing so will aid in the efficient disposition of a case. City of Centralia v. Garland,
       2019 IL App (5th) 180439, ¶ 10; Travelers Insurance v. Precision Cabinets, Inc., 2012 IL App
       (2d) 110258WC, ¶ 36. Public documents that are included in the records of courts and
       administrative tribunals are subject to judicial notice. People v. Davis, 65 Ill. 2d 157, 164
       (1976); Curtis v. Lofy, 394 Ill. App. 3d 170, 172 (2009); NBD Highland Park Bank, N.A. v.
       Wien, 251 Ill. App. 3d 512, 520 (1993); see also People v. Ernest, 141 Ill. 2d 412, 428 (1990)
       (observing that trial court was authorized to take judicial notice of transcripts in underlying

                                                   - 11 -
       action); In re McDonald, 144 Ill. App. 3d 1082, 1085 (1986) (recognizing that trial court has
       authority to take judicial notice of hearing transcripts). Here, the Commission attached to its
       decision on review the arbitrator’s decision in the Morales case (No. 14 WC 29803) and
       considered the transcript from that case. This information was readily verifiable and aided in
       the efficient disposition of the case by providing “a full understanding of the dishonest nature
       of [claimant],” i.e., that claimant admitted that he used the stolen identity of “Nelson Centeno.”
       See Filrep, S.A. v. Barry, 88 Ill. App. 3d 935, 941 (1980) (holding that trial court could properly
       take judicial notice of facts in an earlier case indicating that the defendant had committed
       perjury as such facts are capable of immediate and accurate demonstration by resort to easily
       accessible sources of indisputable accuracy). Thus, we find no error in the Commission
       attaching to its decision the arbitrator’s decision and considering the transcript from the
       Morales case. We also point out that respondent proffered evidence of the Morales case at the
       second section 19(b) hearing. As such, we fail to see how any alleged error by the Commission
       resulted in prejudice to claimant.

¶ 40                                             C. Stipulation
¶ 41       Third, claimant argues that the Commission’s decision is “null and void” because it
       exceeded its power by “decid[ing] issues that the parties explicitly excluded from the hearing
       by *** stipulation.” Specifically, claimant asserts that, at the arbitration hearing, respondent
       stipulated that it was contesting liability for medical care and TTD based only on causal
       connection. Yet, claimant contends, the Commission “violated” this stipulation and decided
       this case on a different basis, i.e., that claimant had reached maximum medical improvement
       from his work-related injury and was capable of working. Claimant misconstrues the
       Commission’s decision.
¶ 42       In denying claimant benefits, the arbitrator found that claimant failed to sustain his burden
       of proving causal connection between his October 2010 work injury and his condition of ill-
       being subsequent to the first section 19(b) hearing on September 7, 2012, based on “the
       significant gap in treatment between 2011 and 2014.” Accordingly, the arbitrator denied
       claimant any TTD benefits and medical expenses subsequent to the date of the first section
       19(b) hearing. The Commission affirmed and adopted the decision of the arbitrator in its
       entirety. This record establishes that, contrary to claimant’s contention, the Commission did
       decide the case on causal connection. And while the arbitrator did remark in finding no further
       period of temporary total disability that “substantial evidence was presented which places great
       doubt on [claimant’s] claimed inability to work during his currently claimed period of TTD
       commencing 9/7/12 through the present,” this was merely a comment on claimant’s credibility.
¶ 43       Claimant argues that he would have put on evidence of his inability to work and his need
       for further medical care but for the stipulation that such matters would not be used as a basis
       to determine his right to benefits. However, claimant does not indicate the nature of this
       additional evidence. More significantly, claimant did present evidence at the second section
       19(b) hearing regarding his alleged inability to work and his need for further medical care.
       Claimant himself testified that he was unable to work. Further, the medical records of Dr.
       McNally, which indicated that claimant was medically unable to work, were admitted into
       evidence. As discussed more thoroughly below, however, the Commission, as the trier of fact,
       was not required to accept this evidence, especially given the evidence presented at the second
       19(b) hearing that placed claimant’s credibility in doubt. See Hosteny v. Illinois Workers’

                                                   - 12 -
       Compensation Comm’n, 397 Ill. App. 3d 665, 674 (2009) (noting that the Commission, as the
       trier of fact, is responsible for resolving conflicts in the evidence, assigning weight to the
       evidence, assessing the credibility of the witnesses, and drawing inferences from the record).
¶ 44        Respondent also directs us to Thomas, 78 Ill. 2d 327, in support of his position that the
       Commission went beyond its authority and decided the case on a basis not presented by the
       parties. However, Thomas is clearly distinguishable, as the arbitrator in that case decided an
       issue not raised by the parties. Thomas, 78 Ill. 2d at 333-34. Here, the issues of TTD benefits
       and medical expenses were squarely before the arbitrator and the Commission. And, as noted
       above, the Commission, in affirming and adopting the decision of the arbitrator to deny
       claimant’s application for benefits, weighed all the evidence and determined that claimant
       failed to sustain his burden on liability and causal connection.

¶ 45                                         D. Prior Award
¶ 46       As his next assignment of error, claimant argues that the Commission violated the law-of-
       the-case doctrine by “erroneously conclud[ing] that it was without authority *** to award him
       the previously awarded medical bills, TTD and prospective medical.” We disagree.
¶ 47       Claimant asserts that “[a]s an integral part” of his section 19(b) petition for immediate
       hearing, he requested that he be awarded the TTD benefits, medical expenses, and prospective
       medical care previously authorized at the first section 19(b) hearing. The Commission denied
       claimant’s request. Citing this court’s decision in Millennium Knickerbocker Hotel, 2017 IL
       App (1st) 161027WC, the Commission found that the proper venue to seek enforcement of a
       final award of the Commission is in the circuit court pursuant to section 19(g) of the Act (820
       ILCS 305/19(g) (West 2016)). The Commission’s finding in this regard did not constitute error.
¶ 48       As we noted in Millennium Knickerbocker Hotel, the Commission, as an administrative
       body created by legislative enactment for the purpose of administering the Act, lacks the
       inherent powers of a court and can only make such orders as are within the powers granted to
       it by the legislature. Millennium Knickerbocker Hotel, 2017 IL App (1st) 161027WC, ¶ 18.
       The only method provided by the Act for enforcing a final award of the Commission is in the
       circuit court pursuant to section 19(g) (820 ILCS 305/19(g) (West 2016)). Millennium
       Knickerbocker Hotel, 2017 IL App (1st) 161027WC, ¶ 18. Our decision in Centeno I was filed
       on June 21, 2016, and no further appeals were pursued. At that time, the Commission’s award
       from the first section 19(b) hearing became final. Thus, when the Commission issued its
       decision in this case on December 15, 2017, it correctly determined that the award in Centeno
       I constituted a final award and that the only method to seek enforcement was in the circuit
       court pursuant to section 19(g) of the Act (820 ILCS 305/19(g) (West 2016)).
¶ 49       Despite the foregoing authority, claimant insists that the Commission “had the power to
       award the uncomplied with portions of the prior award *** and it was mandatory that it at least
       award those portions of the prior award, under the ‘law of the case doctrine.’ ” Claimant
       contends that Millennium Knickerbocker Hotel is distinguishable because it did not involve “a
       petitioner presenting a 2nd section 19(b) petition.” According to claimant, section 19(b)
       “specifically authorize[s] the Commission to award TTD under Section 8(b) [(820 ILCS
       305/8(b) (West 2016))] and medical services under Section 8(a) [(820 ILCS 305/8(a) (West
       2016))],” and the statute “does not differentiate between those already adjudicated under the
       law of the case doctrine and those requiring a new adjudication, so it empowers the
       Commission to address both.” We disagree. As noted above, the Commission has only those

                                                 - 13 -
       powers expressly granted to it by the legislature. Millennium Knickerbocker Hotel, 2017 IL
       App (1st) 161027WC, ¶ 18. Claimant cites no language in section 19(b) specifically
       authorizing the Commission to enforce payment of its own award, and we are without authority
       to read into the plain language of a statute terms that the legislature did not intend (O’Neil v.
       Illinois Workers’ Compensation Comm’n, 2020 IL App (2d) 190427WC, ¶ 25). Further, we
       find that the interpretation of section 19(b) advanced by claimant would be contrary to section
       19(g) of the Act, which vests only the circuit court with the power to enforce a final award of
       the Commission. 820 ILCS 305/19(g) (West 2016); Millennium Knickerbocker Hotel, 2017 IL
       App (1st) 161027WC, ¶ 21.
¶ 50        The cases cited by claimant in support of his position do not persuade us otherwise.
       Claimant cites multiple decisions from the Commission in support of his claim that the
       Commission has the authority to “award[ ] un-complied with portions of [a] prior award.”
       However, the Commission decisions cited by claimant predate Millennium Knickerbocker
       Hotel. Moreover, decisions of the Commission in unrelated cases are not precedential authority
       in appeals before this court. Noonan v. Illinois Workers’ Compensation Comm’n, 2016 IL App
       (1st) 152300WC, ¶ 28; S&H Floor Covering, Inc. v. Illinois Workers’ Compensation Comm’n,
       373 Ill. App. 3d 259, 266 (2007). Thus, we decline to consider these decisions.
¶ 51        Claimant also cites Irizarry v. Industrial Comm’n, 337 Ill. App. 3d 598 (2003). In that case,
       we determined that, pursuant to the law of the case doctrine, the Commission erred in finding
       that injuries to claimant’s neck, right shoulder, and back were not causally related to his work
       injury where the Commission had reached the opposite conclusion at earlier section 19(b)
       hearings. Irizarry, 337 Ill. App. 3d at 605-07. We find nothing in Irizarry to support claimant’s
       contention that section 19(b) grants the Commission the authority to enforce its own final
       award.
¶ 52        Accordingly, we hold that the Commission did not err in directing claimant to the circuit
       court, pursuant to section 19(g), to seek enforcement of any unpaid benefits awarded at the
       first section 19(b) hearing.

¶ 53                                  E. Penalties and Attorney Fees
¶ 54       Claimant also argues that the Commission erred in denying his request for attorney fees
       and penalties under sections 16, 19(k), and 19(l) of the Act (see 820 ILCS 305/16, 19(k), (l)
       (West 2014)) for respondent’s nonpayment of the uncontested portion of the medical bills,
       TTD benefits, and prospective medical care authorized by the Commission at the first section
       19(b) hearing.
¶ 55       The intent of sections 16, 19(k), and 19(l) is to implement the Act’s purpose to expedite
       the compensation of industrial workers and to penalize employers who unreasonably, or in bad
       faith, delay or withhold compensation due an employee. Avon Products, Inc. v. Industrial
       Comm’n, 82 Ill. 2d 297, 301 (1980). Awards under section 16 and 19(k) are proper only if the
       employer’s delay in making payment is unreasonable or vexatious. McMahan v. Industrial
       Comm’n, 183 Ill. 2d 499, 504-05 (1998). That is, the refusal to pay must result from bad faith
       or improper purpose. McMahan, 183 Ill. 2d at 515. An award under section 19(l) is more in
       the nature of a late fee, so an award under that section is appropriate if an employer neglects
       to make payment without good and just cause. McMahan, 183 Ill. 2d at 515; Dye v. Illinois
       Workers’ Compensation Comm’n, 2012 IL App (3d) 110907WC, ¶ 15. The employer has the
       burden of showing that it had a reasonable belief that the delay was justified. Roodhouse

                                                   - 14 -
       Envelope Co. v. Industrial Comm’n, 276 Ill. App. 3d 576, 579 (1995). The Commission is
       authorized to assess penalties and attorney fees for nonpayment of a prior award. Millennium
       Knickerbocker Hotel, 2017 IL App (1st) 161027WC, ¶ 30; Loyola University of Chicago v.
       Illinois Workers’ Compensation Comm’n, 2015 IL App (1st) 130984WC, ¶ 18; Flynn v.
       Industrial Comm’n, 94 Ill. App. 3d 844, 848-50 (1981). Whether to impose attorney fees and
       penalties is a question of fact subject to the manifest weight standard of review. Residential
       Carpentry, Inc. v. Illinois Workers’ Compensation Comm’n, 389 Ill. App. 3d 975, 983 (2009).
       A decision is against the manifest weight of the evidence only if an opposite conclusion is
       clearly apparent. Westin Hotel v. Industrial Comm’n, 372 Ill. App. 3d 527, 539 (2007).
¶ 56        The record in this case establishes that at the beginning of the second section 19(b) hearing,
       the parties’ attorneys and the arbitrator discussed the issues to be resolved. Claimant requested
       the imposition of attorney fees and penalties under sections 16, 19(k), and 19(l) for
       respondent’s nonpayment of the uncontested portion of the medical bills and TTD benefits
       awarded at the first section 19(b) hearing. In this regard, the arbitrator noted that the
       “stipulation sheet” reflected that there were medical expenses “awarded and affirmed by the
       Commission and not appealed to the Appellate Court” in the amount of $66,781.33.
       Respondent acknowledged that these expenses remained unpaid. Claimant also requested the
       imposition of attorney fees and penalties for respondent’s delay in payment of $17,389 in TTD
       benefits (which were paid in February 2015) and its alleged failure to pay an additional
       $1101.57 in TTD benefits.
¶ 57        In its decision, the arbitrator found that respondent’s conduct with respect to the “delayed
       or failed payment of TTD ordered in the first 19(b) trial was neither so unreasonable or
       vexatious so as to justify the imposition of the requested penalties and fees.” With regard to
       claimant’s request for attorney fees and penalties relative to the award of medical expenses
       ordered by the Commission at the first section 19(b) hearing, the arbitrator concluded that
       claimant’s request was “not ripe for determination until the resolution of the pending Appeal
       regarding the chiropractic bill awarded at the first 19(b) hearing and until such time as a total
       amount of medical expenses to be awarded [claimant] from the first 19(b) hearing can be
       determined.” The Commission affirmed and adopted the arbitrator’s decision.
¶ 58        As noted, claimant contends that he is entitled to attorney fees and penalties for
       respondent’s failure to comply with the Commission’s award of TTD benefits, medical
       expenses, and prospective medical care at the first arbitration hearing. At the outset, we observe
       that claimant did not raise before the arbitrator the issue of his entitlement to attorney fees and
       penalties based on respondent’s failure to pay for the prospective medical care previously
       authorized by the Commission at the first section 19(b) hearing. Although claimant raised the
       issue in his statement of exceptions filed with the Commission, by failing to raise it before the
       arbitrator, he forfeited the issue. Thomas, 78 Ill. 2d at 336 (holding that issues not raised before
       the arbitrator are waived); Kropp Forge Co. v. Industrial Comm’n, 225 Ill. App. 3d 244, 252
       (1992) (same). Moreover, although claimant did raise before the arbitrator the issue of his
       entitlement to attorney fees and penalties based on respondent’s delay in paying $17,389 in
       TTD benefits, claimant does not address on appeal the Commission’s finding (in affirming the
       arbitrator) that this delay was not so unreasonable or vexatious as to justify the imposition of
       attorney fees and penalties. Accordingly, we also determine that claimant has forfeited any
       claim with respect to the delay in payment of the TTD benefits. Ill. S. Ct. R. 341(h)(7) (eff.



                                                    - 15 -
       May 25, 2018) (providing that points not argued in appellant’s brief are forfeited); O’Neil,
       2020 IL App (2d) 190427WC, ¶ 26.
¶ 59        However, we conclude that the Commission erred in failing to award penalties and attorney
       fees for respondent’s failure to pay an additional $1101.57 in TTD benefits and its failure to
       pay the uncontested portion of medical bills. In this regard, we observe that claimant offered
       into evidence a letter from respondent’s attorney, dated July 7, 2015, in which he
       acknowledged an underpayment of TTD benefits in the amount of $1101.57 and stated that he
       would “direct my client’s [sic] to pay as we did not take a review of this lone Decision [sic].”
       Yet, without any explanation, the additional TTD had still not been paid when the second
       section 19(b) hearing began. Respondent’s attorney also acknowledged in the July 7, 2015,
       letter that almost $67,000 in medical expenses were uncontested, but noted that claimant had
       sought judicial review of the Commission’s decision to reduce the attorney fees from
       $97,243.01 to $66,781.33. As a result, respondent’s attorney reasoned that respondent “owe[d]
       nothing until such time that the final order is rendered.” Indeed, the arbitrator declined to award
       attorney fees and penalties on the unpaid medical expenses, finding that the issue was “not ripe
       for determination until the resolution of the pending Appeal regarding the chiropractic bill
       awarded at the first 19(b) hearing and until such time as a total amount of medical expenses to
       be awarded [claimant] from the first 19(b) hearing can be determined.” The Commission
       affirmed and adopted the arbitrator’s finding. However, as we noted in Jacobo v. Illinois
       Workers’ Compensation Comm’n, 2011 IL App (3d) 100807WC, ¶ 39, an award of attorney
       fees and penalties may be proper where an employer withholds payment of an undisputed
       portion of the Commission’s award. In this case, although claimant appealed the award of
       medical expenses, it was only to challenge the Commission’s reduction in medical expenses
       by $30,461.68, based on the Commission’s finding that only his initial six visits to the
       chiropractor were reasonable and necessary. See Centeno I, 2016 IL App (2d) 150575WC-U,
       ¶ 49. Neither party challenged in this court the propriety of the remaining medical expenses.
       Thus, at the time of the arbitrator’s decision, the remaining $66,781.33 in medical expenses
       were undisputed.
¶ 60        As noted, awards under sections 16 and 19(k) are proper if the employer’s delay in making
       payment is unreasonable or vexatious. An award under section 19(l) of the Act is proper when
       the employer’s delay is without good and just cause, and penalties are mandatory. Given
       respondent’s failure to pay the $1105.57 in TTD benefits and $66,781.33 in medical expenses,
       its acknowledgement that these portions of the awards were uncontested, and its failure to offer
       a valid excuse for nonpayment, we find that the Commission’s decision not to award attorney
       fees and penalties was against the manifest weight of the evidence. We therefore reverse the
       Commission’s denial of attorney fees and penalties under sections 16, 19(k), and 19(l) and
       remand the matter to the Commission for a determination of the amount of penalties and
       attorney fees to be assessed against respondent for its intentional delay in paying the
       uncontested portions of TTD benefits and medical expenses awarded at the first section 19(b)
       hearing.

¶ 61                     F. Benefits Subsequent to First Section 19(b) Hearing
¶ 62       Finally, claimant maintains that the Commission erred in denying his request for medical
       expenses and TTD benefits relative to his back condition subsequent to the date of the first
       section 19(b) hearing. We disagree.

                                                   - 16 -
¶ 63        Causation presents a question of fact for the Commission to resolve. ABF Freight System
       v. Illinois Workers’ Compensation Comm’n, 2015 IL App (1st) 141306WC, ¶ 19. Similarly,
       issues regarding an employee’s entitlement to TTD benefits and medical care are factual
       inquiries for the Commission. Archer Daniels Midland Co. v. Industrial Comm’n, 138 Ill. 2d
       107, 118-19 (1990) (TTD); Dye, 2012 IL App (3d) 110907WC, ¶ 10 (medical care). As the
       trier of fact, the Commission is responsible for resolving conflicts in the evidence, assigning
       weight to the evidence, assessing the credibility of the witnesses, and drawing inferences from
       the record. Hosteny, 397 Ill. App. 3d at 674. This is especially true with respect to medical
       issues, where we owe heightened deference to the Commission due to the expertise it has long
       been recognized to possess in the medical arena. Long v. Industrial Comm’n, 76 Ill. 2d 561,
       566 (1979). The Commission’s decision on a factual matter will not be set aside on review
       unless it is contrary to the manifest weight of the evidence. Archer Daniels Midland Co., 138
       Ill. 2d at 118-19. A decision is against the manifest weight of the evidence only if an opposite
       conclusion is clearly apparent. Accolade v. Illinois Workers’ Compensation Comm’n, 2013 IL
       App (3d) 120588WC, ¶ 17.
¶ 64        In this case, the arbitrator found that claimant failed to sustain his burden of showing a
       causal connection between his work-related injury in October 2010 and his condition of ill-
       being subsequent to September 7, 2012, the date of the first section 19(b) hearing. With respect
       to claimant’s low-back injury, the arbitrator observed that prior to the first section 19(b)
       hearing, claimant last treated with Dr. McNally in December 2011. Subsequent to the first
       section 19(b) hearing, he did not seek any treatment until April 2014. The arbitrator found that
       this more-than-two-year gap in treatment was “detrimental” to claimant’s claim of continued
       causal connection and his request for medical expenses subsequent to the first section 19(b)
       hearing. Based on her findings as to the gap in treatment, the arbitrator also found that claimant
       was temporarily totally disabled only through September 7, 2012. In finding no further period
       of TTD, the arbitrator further found that “substantial evidence was presented which places
       great doubt on [claimant’s] claimed inability to work during his currently claimed period of
       TTD commencing 9/7/12 through the present.” The Commission affirmed and adopted the
       decision of the arbitrator. In doing so, the Commission emphasized claimant’s lack of
       credibility, citing evidence that claimant had been using two separate identities, was employed
       by Countywide during a period of time he was supposedly medically unable to work, and filed
       a claim for workers’ compensation benefits against Countywide alleging an injury to his back
       in August 2014.
¶ 65        Claimant insists that neither his employment at Countywide, nor his new injury in August
       2014, “diminishe[d]” the causal connection between his original work injury and the medical
       care subsequent to the first section 19(b) hearing or his inability to work through the date he
       was reemployed by Countywide. The Commission could have reasonably concluded
       otherwise. In this regard, we observe that at the second section 19(b) hearing, claimant denied
       sustaining any new accidents or injuries since the October 2010 work accident and testified
       that he had not worked since the first section 19(b) hearing. Yet respondent introduced
       evidence suggesting that claimant was using two separate identities, that claimant worked for
       Countywide subsequent to the first section 19(b) hearing, and that claimant filed an application
       for adjustment of claim against Countywide under the name “Roberto Morales” for an accident
       occurring in August 2014. This record clearly reflects negatively upon claimant’s credibility
       and calls into question the truthfulness of the entirety of claimant’s testimony. As noted above,


                                                   - 17 -
       questions of credibility are particularly within the province of the Commission. Hosteny, 397
       Ill. App. 3d at 674. Given the foregoing, we simply cannot say that the Commission’s findings
       that claimant failed to meet his burden of proving entitlement to TTD benefits and medical
       expenses subsequent to the first section 19(b) hearing were against the manifest weight of the
       evidence. A conclusion opposite that of the Commission is not clearly apparent.
¶ 66        Claimant nevertheless faults respondent for (1) failing to call the foreman of Countywide
       “to identify Centeno, describe his work activities or speak first hand to the claimed new injury”
       or the doctors with whom claimant “may have treated” and (2) failing to introduce into
       evidence surveillance video or an independent medical examination from June 1, 2015,
       following the injury at Countywide. However, contrary to claimant’s implication, it was not
       respondent’s burden to prove that claimant was not entitled to additional TTD benefits or
       medical expenses following the first arbitration hearing. Rather, it was claimant’s burden to
       prove all elements of his case. O’Dette v. Industrial Comm’n, 79 Ill. 2d 249, 253 (1980). Based
       on the evidence before it, the Commission reasonably concluded that claimant failed to meet
       his burden in this case.
¶ 67        Claimant also argues that the Commission’s decision should be reversed based on the
       “unrebutted” medical records of Dr. McNally. Claimant notes that Dr. McNally’s treatment
       plan remained unchanged following the first section 19(b) hearing, and he continued to opine
       that claimant was medically unable to work. Claimant also points out that Arbitrator Doherty
       acknowledged that Dr. McNally’s opinion on the need for treatment did not substantially
       change between the first and second section 19(b) hearings. However, the record reflects, and
       claimant ignores, that Dr. McNally was not aware that he had worked for Countywide
       following the first section 19(b) hearing. Indeed, Dr. McNally’s records reflect that claimant’s
       last day of employment was October 7, 2010, the date of the injury claimant sustained while
       working for respondent. Moreover, Dr. McNally would have had no reason to know that
       claimant had resumed employment, as claimant indicated on the patient registration forms
       submitted to Dr. McNally’s office that he was not employed. Accordingly, these arguments do
       not compel a conclusion that the Commission’s findings that claimant was not entitled to
       additional TTD benefits or medical expenses subsequent to the first section 19(b) hearing were
       against the manifest weight of the evidence.

¶ 68                                          III. CONCLUSION
¶ 69       For the reasons set forth above, we reverse that portion of the judgment of the circuit court
       of Kane County confirming the decision of the Commission that denied claimant’s request for
       section 16 attorney fees and section 19(k) and 19(l) penalties for respondent’s failure to pay
       previously awarded and uncontested TTD benefits in the amount of $1101.57 and previously
       awarded and uncontested medical expenses in the amount of $66,781.33. The judgment of the
       circuit court is affirmed in all other respects. Further, this cause is remanded to the Commission
       for a calculation of attorney fees pursuant to section 16 and penalties pursuant to sections 19(k)
       and 19(l) and for further proceedings pursuant to Thomas, 78 Ill. 2d 327.

¶ 70      Affirmed in part and reversed in part.
¶ 71      Cause remanded.



                                                   - 18 -